Title: From Thomas Jefferson to James Lyle, 20 January 1806
From: Jefferson, Thomas
To: Lyle, James


                        
                            Dear Sir
                            
                            Washington Jan. 20. 06.
                        
                        It was fully my expectation, and you had a right to expect that I should have paid you 1000. D. in the course
                            of the last summer, but the resource for that paiment was unavoidably taken up by another call. my tobacco of the last
                            year is now either arrived or arriving at Richmond consigned to messrs. Gibson & Jefferson, and I inclose you a
                            letter directed to them, & authorising them either to deliver you a part of it to that amount in value, or to pay you
                            that sum out of the first proceeds of the sales they shall make of it, at your option. this is the earliest measure I can
                            take to make the paiment. Accept my friendly salutations & assurances of great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. a duplicate of the inclosed letter is sent by this post to Messrs. G. & J. direct.
                        
                    